[Cite as State ex rel. Bristow v. Windsor, 2017-Ohio-6879.]




                              IN THE COURT OF APPEALS OF OHIO
                                 FOURTH APPELLATE DISTRICT
                                      LAWRENCE COUNTY

The State of Ohio ex rel.             :
Lonny Bristow,                        :
                                      :
      Relator,                        :    Case No. 17CA9
                                      :
      v.                              :
                                      :
Darlene K. Windsor,                   :
                                      :    DECISION AND
                                      :    JUDGMENT ENTRY
      Respondent.                     :
                                      :    RELEASED: 7/12/2017
______________________________________________________________________
HARSHA, A.J.,

        {¶1}     This matter comes before the Court on Relator Lonny Bristow’s motion to

proceed to file a mandamus petition pursuant to the vexatious litigator provision in R.C.

2323.52. We DENY the motion and DISMISS the petition.

        {¶2}     Bristow is a vexatious litigator under R.C. 2323.52. See Mayer v. Bristow,

Crawford C.P. No. 98CV0082 (June 1, 1998). “Under R.C. 2323.52(F), a person subject

to an R.C. 2323.52(D)(1) vexatious litigator order ‘who seeks to institute or continue any

legal proceeding in a court of appeals or to make an application, other than an

application for leave to proceed under division (F)(2) of this section, in any legal

proceedings in a court of appeals shall file an application for leave to proceed in the

court of appeals in which the legal proceedings would be instituted or are pending.’ ”

State ex rel. Sapp v. Franklin Cty. Court of Appeals, 118 Ohio St. 3d 368, 2008-Ohio-

2637, 889 N.E.2d 500, ¶19. Leave to proceed will not be granted unless the appellate

court “is satisfied that the proceedings or application are not an abuse of process of the
Lawrence App. No. 17CA9                                                                       2


court and that there are reasonable grounds for the proceedings or application.” R.C.

2323.52(F)(2).

       {¶3}   Bristow seeks leave to file a mandamus petition to compel his aunt,

Darlene K. Windsor, to pay him damages for an alleged slander and for a freeze on all

of his aunt’s monies and property. Mandamus actions are governed by Ohio Revised

Code Chapter 2731. A mandamus is a writ to enforce performance of a specific act by a

public official or agency and will only be issued where there is a clear legal duty to act.

See R.C. 2731.01 (defining mandamus). “Mandamus will not lie to enforce a private

right against a private person.” State ex rel. Longacre v. Penton Publishing Co. 77 Ohio

St.3d 266, 1997-Ohio-276, 673 N.E.2d 1297 (1997) quoting State ex rel. Russell v.

Duncan, 64 Ohio St. 3d 538, 597 N.E.2d 142 (1992).

       {¶4}   Bristow’s mandamus petition seeks to enforce a private right against a

private person. Thus, we DENY Bristow’s motion for leave to file a mandamus petition

because it is an abuse of process of the court and there are no reasonable grounds for

proceeding and DISMISS the petition.

       {¶5}   MOTION DENIED. PETITION DISMISSED. COSTS TO RELATOR. IT IS

SO ORDERED.

Abele, J. and McFarland, J.: Concur.



                                                  FOR THE COURT


                                                  _____________________________
                                                  William H. Harsha
                                                  Administrative Judge